Citation Nr: 1435543	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-50 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement and, if so, whether entitlement is warranted.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

January 2006 and February 2008 rating decisions declined reopening the claim finding no new and material evidence had been submitted.  Subsequent November 2009 statement of the case (SOC) and November 2011 and February 2012 supplemental statements of the case (SSOCs) continued to deny reopening the claim.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

In a February 2013 decision, the Board denied reopening the Veteran's claim, concluding that new and material evidence had not been submitted.  The Veteran appealed the determination to the Court of Appeals for Veterans Claims (Court) and in a September 2013 Order, the Court vacated and remanded the Board's decision, based on the recommendations of a September 2013 Joint Motion for Remand filed by the parties in the case.
The record reflects that after the final SSOC, the Veteran submitted additional relevant evidence to the Board in March 2012 at his Board hearing and in May 2014 following the Court Order.  No subsequent SSOC was issued, but this is not necessary because the evidence in each case was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  A November 2002 rating decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement, finding the Veteran's treatment at VA was not the proximate cause of additional right wrist disability; the Veteran filed a timely notice of disagreement (NOD), but following the April 2003 statement of the case (SOC) the Veteran failed to file a timely substantive appeal.  

2.  Evidence received since the November 2002 rating decision raises a reasonable possibility of substantiating the Veteran's right wrist claim.



CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the November 2002 rating decision in relation to the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he incurred additional disability to his right wrist as a result of VA negligence in failing to inform him to return for checkups every six months to ensure that the wrist prosthesis implanted had remained in place and had not cracked into multiple pieces or otherwise broken down.  In addition, the Veteran contends that VA failed to obtain fully informed consent prior to his January 1986 wrist surgery.  Specifically, the Veteran contends that he was not informed that following the surgery he would not be able to work in construction or similar physically demanding activities.

In that regard, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2013).
The Veteran filed a claim for entitlement to service connection for his right wrist disability based on the provisions of section 1151 in May 2002.  While the Board notes that the Veteran previously was denied entitlement to disability benefits under the provisions of 38 U.S.C. § 351 for a right wrist disability in a January 1985 Board decision, the RO considered the May 2002 claim an original claim for benefits.  The May 2002 claim was denied in November 2002 and December 2002 rating decisions.  The Veteran filed a timely notice of disagreement with these decisions and the RO again denied the claim in an April 2003 SOC.  While the Veteran submitted a substantive appeal in December 2003, such appeal was not timely filed and would constitute, at most, a new claim.  The denial of the May 2002 claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2013).  

As a result, the Veteran's claim may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement was denied in a November 2002 rating decision.  The evidence of record at the time of the November 2002 rating decision consisted of the Veteran's service treatment records (STRs), VA and private medical records, an August 2002 VA examination report, and multiple statements from the Veteran.

These records showed that in April 1981, the Veteran injured his right wrist while playing basketball.  X-rays at the time were normal and he was diagnosed with right wrist sprain.  Subsequently, however, the Veteran was diagnosed with Keinbock's disease (i.e. aseptic necrosis of the lunate).  A November 1984 VA treatment record noted that the Veteran had been offered a carpentry job if his wrist were fixed; however, the treatment provider noted that "this expectation is unrealistic."  The Veteran also wondered whether he would be able to perform keyboard activities and use a computer if he had a Silastic implant.  The treatment provider recommended, "Patient also needs to hear realistic expectations of what he can expect in the postop period, and Voc Rehab is probably much more important than performing surgery on his wrist."

By January 1986, however, the Veteran's condition warranted right wrist surgery.  Prior to surgery, a January 1986 VA record indicated that the Veteran,

is aware that this procedure will not guarantee pain relief, will decrease / limit [range of motion], and will require compliance [with] caste and [physical / occupational] therapy for successful result.  Pathology is defined clinically and radiographically therefore triscaphe arthrodesis [with] silastic replacement of lunate or total wrist arthrodesis is a reasonable treatment for his condition.

That same day the Veteran underwent triscaphe arthrodesis of the right wrist and excision of the lunate with Silastic lunate replacement.  
Following the surgery, x-rays in February 1986 showed the prosthesis and hand bones in proper alignment.  In May 1986, the Veteran reported significant improvement in right wrist functioning and while there was still wrist pain, "it has decreased sufficiently for him to consider some type of vocational training."  By January 1987, however, the Veteran reported increased wrist pain to the surgeon who had performed the January 1986 procedure.  On examination, the arthrodesis was solid clinically and radiographically and range of motion and strength were consistent with arthrodesis.  The Veteran was informed of the foregoing and the record indicated that, "He should proceed with vocational training program."  The surgeon indicated that x-rays showed that the lunate prosthesis was in a satisfactory position.  The Veteran was told to return in three months.

The Veteran was seen again in April 1987, at which time he noted improvement to the point that he had been playing basketball.  The Veteran's surgeon recommended avoidance of repetitive work with the right wrist and limitation to occasional heavy lifting.  The Veteran was told to return in six to eight months for new x-rays.  The Veteran returned in October 1987.  X-rays showed that the lunate prosthesis "may be slightly volar flexed, but is stable."  In addition, the same surgeon stated that the x-rays showed an area of concern that required follow-up in six months for more x-rays to determine whether the Veteran was developing a cystic reaction to the silicone.  The record also indicated that the Veteran was instructed to return for examination as necessary if symptomatic.

In February 1988, the Veteran was seen for follow-up for the January 1986 surgery.  At that time, he was seen by a different physician than the surgeon who performed the January 1986 procedure.  The Veteran reported that his wrist was fairly good, that he was using a wrist brace, and that he had returned to work as a janitor (which involved mostly work with his left, dominant hand).  X-rays showed a cystic lunacy in the distal end of the radius, subjacent to the lunate implant, just as in October 1987.  But there was no change in the position or alignment of the prosthesis or evidence to suggest erosion or inflammatory involvement.  The record indicated that the Veteran would be re-evaluated in one year.

The Veteran next was re-evaluated in November 1990, during a hospitalization for psychiatric problems.  X-rays showed demineralization of the carpal bones and the base of the metacarpal.  Thereafter, the Veteran received intermittent treatment for psychiatric problems and orthopedic problems not involving the right wrist.  In August 1992, during treatment for psychiatric problems, the Veteran indicated that he was planning on seeking additional education, rather than seeking employment.  In September 1995, the Veteran was noted to have a small income with carpentry skills and that he was willing to work.  At that time, he was referred for Vocational Rehabilitation.  The Veteran appears not to have followed through with the referral, because in February 1996 he again requested job training, although he was noted to currently be unemployable due to alcohol and drug use.

In November 2000, the Veteran reported experiencing some discomfort in the right wrist since the January 1986 surgery, but over the years had gradually developed numbness, tingling, ulnar pain, and swelling of the wrist.  The Veteran underwent right and then left carpal tunnel releases.  A March 2001 MRI showed volar displacement of the wrist prosthesis that resulted in collapse of the proximal carpal row.  In April 2001, the Veteran reported the "plastic being twisted" on the dorsum of his hand and some intermittent pain and swelling in the right wrist for the past nine years.  In June 2001, the Veteran was diagnosed with collapse in the wrist and simple synovitis and the lunate implant was removed.  In October 2001, he underwent a right wrist fusion.  The Veteran subsequently underwent additional right wrist and upper extremity surgeries.

In August 2002, the Veteran was afforded a VA examination.  The examiner noted review of the claims file.  The Veteran reported daily pain and swelling of the right wrist and denied any decreased range of motion.  He was not using a wrist brace.  On examination, the wrist was fused in a neutral position, without decreased range of motion in any plane.  The examiner concluded that there was no VA negligence or error in the use of the silicone prosthesis for the right wrist / lunate surgery in January 1986.  The examiner believed that such prostheses were commonly used at the time and that while the right wrist had subsequently required additional surgeries, this did not reflect any negligence or error.

At the time of the November 2002 rating decision, the only statements from the Veteran indicating the basis for his section 1151 claim were contentions that VA had failed to accurately diagnose Keinbock's disease in April 1981 following a basketball injury involving the right wrist and which was the reason for his January 1986 right wrist surgery.

Evidence received since the November 2002 rating decision consists of several lay statements from the Veteran, including during his March 2012 Board hearing, as well as VA and private treatment records.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's right wrist disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  The Board finds the evidence received since the November 2002 rating decision does.

In that regard, the Veteran's representative submitted a May 2014 private medical opinion from a specialist in internal medicine.  The physician concluded that the Veteran was, "the victim of medical malpractice arising from the care provided him by Surgeon [] of the Boise VAMC in 1986.  The negligent care provided by [the VA surgeon] was the direct and proximate cause of [the Veteran's] silicone synovitis, and the later injuries caused by that condition."  In support of that conclusion, the physician discussed various medical studies prior to or contemporaneous with the 1986 surgery suggesting or demonstrating problems with the use of a silastic lunate replacement.  The physician believed that the 1986 VA surgeon had failed in his duty to inform the Veteran of the pertinent risks of the contemplated surgery, specifically the risk of severe complications, the multiple experts in the field recommending against the continued use of the surgery, and the option for other types of surgeries that did not carry such risk of severe complications.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the May 2014 private physician's opinion, at the very least, raise a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement.

As noted above, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2013).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32 (2013).  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As discussed above, the RO denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement on the basis that new and material evidence had not been received to reopen the claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim generally must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, there is no evidence that the RO considered whether a medical examination or opinion was warranted or evaluated the credibility of the Veteran's contentions.  As the RO has not considered the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement on the merits, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claim in the first instance is necessary.

Moreover, the Board concludes that an examination or evaluation is necessary given the conflicting medical evidence of record with respect to the propriety of the use of a Silastic prosthesis in the January 1986 procedure.  On the one hand, as discussed above, the August 2002 VA examiner indicated that usage of such prostheses in January 1986 was common "as far as I know."  The Board does not find this statement conclusive or definitive.  In addition, in support of his claim, the Veteran submitted several abstracts of articles on the wrist and other treatise evidence.  An abstract from a 1985 article demonstrated that 10 of 48 participants receiving silicone carpal implants experienced recurrent pain and/or evidence of wrist synovitis that required early subsequent surgery within 29 months.  Moreover, silicone synovitis combined with osteolytic lesions was found in 17 of 30 patients with scaphoid or lunate implants.  There was evidence of silicone debris and abraded material.  Based on the foregoing, the article concluded that the continued use of Silastic implants should be seriously questioned.  Finally, the May 2014 private physician's opinion concluded that there was negligence in the 1986 VA physician's failure to fully inform the Veteran as to the significant risks involved in the use of a silastic lunate replacement, based on the prior and contemporaneous medical studies.  

The Board observes that the findings of the studies cited by the private physician are somewhat problematic to his ultimate conclusion, as they appear to call into question the future continued use of the product without recommending the immediate cessation of use.  In addition, the private physician failed to discuss or reconcile the evidence of record demonstrating that the Veteran clearly was informed about the potential for the same residuals (such as pain, loss of motion, and other symptoms) discussed in the studies on which the private physician relied to conclude that the VA surgeon failed to adequately inform the Veteran as to the potential consequences of the surgery.  In light of the above, the Board concludes that a VA examination or opinion is necessary prior to adjudication of the claim.
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion under the criteria of 38 U.S.C. § 1151 from a competent medical professional.  If an examination is deemed necessary, such should be provided.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  Further, in the sense of fairness and objectivity, the medical professional designated to provide this opinion should not be one of the Veteran's treating health care providers, nor should it be one of the physicians who performed the surgery at issue.

The opinion provider is requested specifically to consider, and discuss as appropriate, the August 2002 VA examination report, the May 2014 private physician's opinion, and the medical studies discussed in the May 2014 opinion and provided by the Veteran in support of his claim.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


